Title: To James Madison from William Lee, 10 January 1808
From: Lee, William
To: Madison, James



Sir!
Bordeaux Jany: 10th 1808.

I have the honor to inclose you a copy of a letter from Col. Lear, which has been forwarded to me by Mr. Erving at Madrid.
A Privateer belonging to a Mr. Lacombe of this place under Spanish Colours, has captured and conducted into St. Sebastian’s one of our Vessels bound from Virginia to London with Tobacco.  The name of the Vessel and Capt. I have not yet learnt.
The same privateer has conducted to St. John de Luz, a small port about 12 miles from Bayonne, the Schooner Augusta, Joseph ney master, bound from Salem to Bilboa with Cocoa.
The Schooner ico, Capt. Standley, arrived here yesterday from Marblehead with a Cargo of Green fish.  This vessel has been halted by a British squadron at the mouth of this river who warned her but she escaped and got into port in the night, and the Captain having made his declaration accordingly, his vessel has been seized by the Custom house in virtue of the decree of the 17th December, which declares all vessels good prizes which shall have suffered on her papers t from a British ship.
The Ships Charleston Packet, Capt. Connel of Philadelphia, and the Ship Ceres, Capt. Green of NewYork, have both been refused a clearance at the Custom house of this port, they having been boarded by British Vesels on their passage here, though both sailed several weeks before the decree was promulgated, or even made.
The Ship  Brothers, from Virginia to London with Tobacco, the Ship Catherine, from Baltimore to Cadiz with Colonial produce, the Ship yades of Saco, from Charleston to London with Rice & St and a ship from Philadelphia to Amsterdam, with Sugar and Coffee, have all been captured by French privateeers, and conducted to Ports in the Channel.
We have nothing new since my last respects.  Large bodies of troops continue marching thro’ our City, and report says the Royal family of Spain are shortly to embark at Cadiz for Spanish America.  With great respect I have the honor to remain Your obt. Servt.

Wm: Lee

